                                                                                           Case 2:16-cv-01969-GMN-EJY Document 134 Filed 04/20/20 Page 1 of 2



                                                                                       1    DIANA S. EBRON, ESQ.
                                                                                            Nevada Bar No. 10580
                                                                                       2    E-Mail: diana@kgelegal.com
                                                                                            JACQUELINE A. GILBERT, ESQ.
                                                                                       3    Nevada Bar No. 10593
                                                                                            E-Mail: jackie@kgelegal.com
                                                                                       4    KAREN L. HANKS, ESQ.
                                                                                            Nevada Bar No. 9578
                                                                                       5    E-Mail: karen@kgelegal.com
                                                                                            KIM GILBERT EBRON
                                                                                       6    7625 Dean Martin Drive, Suite 110
                                                                                            Las Vegas, Nevada 89139-5974
                                                                                       7    Telephone: (702) 485-3300
                                                                                            Facsimile: (702) 485-3301
                                                                                       8    Attorneys for SFR Investments Pool 1, LLC
                                                                                       9                               UNITED STATES DISTRICT COURT
                                                                                      10                                      DISTRICT OF NEVADA
                                                                                      11    THE BANK OF NEW YORK MELLON, FKA                    Case No.: 2:16-cv-01969-GMN-EJY
                                                                                            BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                      12    THE CERTIFICATEHOLDERS OF CWALT,                    STIPULATION AND ORDER TO
                                                                                            INC., ALTERNATIVE LOAN TRUST 2007-                  EXTEND DEADLINES FOR SFR
              7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                      13    12T1, MORTGAGE PASS-THROUGH                         INVESTMENTS POOL 1, LLC TO FILE
                                                  (702) 485-3300 FAX (702) 485-3301




                                                                                            CERTIFICATES SERIES 2007-12T1,                      RESPONSE TO PLAINTIFF’S MOTION
                     LAS VEGAS, NV 89139




                                                                                      14                                                        FOR SUMMARY JUDGMENT AND
                                                                                                                Plaintiff,                      REPLY TO PLAINTIFF’S RESPONSE
                                                                                      15    vs.                                                 TO SFR’S MOTION FOR SUMMARY
                                                                                                                                                JUDGMENT
                                                                                      16    MEISTER PARK HOMEOWNERS
                                                                                            ASSOCIATION; NEVADA ASSOCIATION                                   (First Request)
                                                                                      17    SERVICES, INC.; SFR INVESTMENTS POOL
                                                                                            1, LLC; DOE INDIVIDUALS I-X,
                                                                                      18    INCLUSIVE, AND ROE CORPORATIONS I-
                                                                                            X, INCLUSIVE,
                                                                                      19
                                                                                                                Defendants.
                                                                                      20
                                                                                            AND RELATED CLAIMS
                                                                                      21
                                                                                                   SFR Investments Pool 1, LLC (“SFR”) and The Bank of New York Mellon, FKA Bank of
                                                                                      22
                                                                                            New York, as Trustee for the Certificateholders of Cwalt, Inc., Alternative Loan Trust 2007-12T1,
                                                                                      23
                                                                                            Mortgage Pass-Through Certificates Series 2007-12T1 (“BNY Mellon”) stipulate to allow SFR to
                                                                                      24
                                                                                            extend the deadline one day to file its response to BNY Mellon’s motion for summary judgment
                                                                                      25
                                                                                            [ECF No. 125] and its reply to BNY Mellon’s response [ECF No. 127] to SFR’s motion for
                                                                                      26
                                                                                            summary judgment [ECF No. 120].
                                                                                      27
                                                                                                   On March 16, 2020, SFR filed its motion for summary judgment [ECF No. 120], to which
                                                                                      28

                                                                                                                                          -1-
                                                                                           Case 2:16-cv-01969-GMN-EJY Document 134 Filed 04/20/20 Page 2 of 2



                                                                                       1    BNY Mellon responded on April 6, 2020 [ECF No. 127]. SFR’s reply in support of its motion for

                                                                                       2    summary judgment is currently due on Monday, April 20, 2020. On March 30, 2020, BNY Mellon

                                                                                       3    filed its motion for summary judgment [ECF No. 125]. SFR’s response is currently due on

                                                                                       4    Monday, April 20, 2020. Due to technical difficulties exacerbated by SFR’s counsel working

                                                                                       5    remotely due to COVID-19, SFR requested an additional day to finalize and file its reply in support

                                                                                       6    of SFR’s motion for summary judgment and response to BNY Mellon’s motion for summary

                                                                                       7    judgment. BNY Mellon agreed to grant the one-day extension to Tuesday, April 21, 2020. This

                                                                                       8    is the parties first request for an extension of these deadlines. The extension is requested in good

                                                                                       9    faith and is not intended to cause delay or prejudice to any party.

                                                                                      10           IT IS SO STIPULATED.

                                                                                      11
                                                                                             Dated this 20th day of April, 2020.                  Dated this 20th day of April, 2020.
                                                                                      12
                                                                                             AKERMAN LLP                                          KIM GILBERT EBRON
              7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                      13
                                                  (702) 485-3300 FAX (702) 485-3301
                     LAS VEGAS, NV 89139




                                                                                      14     /s/ Darren T. Brenner                          /s/Diana S. Ebron
                                                                                             DARREN T. BRENNER, ESQ.                        DIANA S. EBRON, ESQ.
                                                                                      15     Nevada Bar No. 8386                            Nevada Bar No. 10580
                                                                                             JAMIE K. COMBS, ESQ.                           JACQUELINE A. GILBERT, ESQ.
                                                                                      16     Nevada Bar No. 13088                           Nevada Bar No. 10593
                                                                                             1635 Village Center Circle, Suite 200          KAREN L. HANKS, ESQ.
                                                                                      17     Las Vegas, Nevada 89134                        Nevada Bar No. 9578
                                                                                                                                            7625 Dean Martin Drive, Suite 110
                                                                                      18     Attorneys for The Bank of New York Mellon, Las Vegas, Nevada 89139
                                                                                             FKA Bank of New York, as Trustee for the
                                                                                      19     Certificateholders of Cwalt, Inc., Alternative Attorneys for SFR Investments Pool 1, LLC
                                                                                             Loan Trust 2007-12T1, Mortgage Pass-
                                                                                      20     Through Certificates Series 2007-12T1
                                                                                      21

                                                                                      22                                                 ORDER

                                                                                      23    IT IS SO ORDERED.

                                                                                      24    Dated this ___
                                                                                                       20 day of April, 2020.

                                                                                      25
                                                                                                                                          ___________________________________
                                                                                      26                                                  Gloria M. Navarro, District Judge
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                      27

                                                                                      28

                                                                                                                                            -2-
